NOTE: ThiS order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
ACROW CORPORATI()N OF AMERICA,
Plaintiff-Appellant, ~'
V.
UNITED STATES,
Defen,dant-Appellee,
AND
MABEY BRIDGE & SHORE, INC.,
Defen,dant-Appellee. '
2011-5035
Appeal from the U11ited States C0u1't of Federal
Claims in case n0. 10-CV-682, Judge Christine O.C.
Mil1er.
ON MOTION
Bef0re GAJARSA, MAYER and PROST, Circuit Judges.
GAJARSA, C'ircuit Judge.
0 R D E R

ACROW CORP 0F AMERICA V. US 2
Acrow Corporation of America moves for an injunction
pending appeal or alternatively for an expedited consid-
eration of this appeal. The United States opposes. Acrow
replies. The United States moves to dismiss the motion
for an injunction as moot. Acrow opposes. The United
States replies.
Rule 8(a)(1)(C),(2) of the F ederal Rules of Appellate
Procedure authorize this court to grant an injunction
pending appeal in our discretion. Similar to a motion to
stay a judgment or injunction pending appeal, which is
authorized under the same rule, our determination is
governed by four factors, the first two of which are the
most critical: (1) whether the stay applicant had made a
strong showing that he is likely to succeed on the merits;
(2) whether the applicant will be irreparably injured
absent a stay; (3) whether issuance of the stay will sub~
stantially injure the other parties interested in the pro-
ceeding; and (4) where the public interest liest Hilton u.
Braunskill, 481 U.S. 770, 776 (1987).
Upon consideration thereof
lT IS ORDERED THATf
(1) The motion for an injunction is denied.
(2) The motion to dismiss the motion for an injunc-
tion is denied.
(3) The case will be placed on the next available oral
argument calendar after the briefing is completed, which
is the usual course
FoR THE CoURT
HAY 25 2011
/s/ J an Horbaly
Date J an Horbaly
Clerk
FILED
U.S. COURT OF APPEM.S FOR
THE FEDERAL CIRGUfT
MAY 25 2011
1AnuoPaALY
tim

3
CC'
S
ACROW CORP OF AMERICA V. US
Thomas A. Coulter, Esq.
Lartease M. Tiff1th, Esq.
David Z. Bodenheimer, Esq.